DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2022 was filed after the mailing date of the Non-Final Office Action on 5/31/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “individual-electrode wirings 114” in Figure 6 as described in the specification (per page 7).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive.
	Applicant argues that Yamamoto (US 2012/0127254 A1) “fails to disclose or suggest a plurality of individual electrode wirings arranged in a row … and each of the plurality of second common-electrode wirings is disposed between the plurality of individual-electrode wirings.”  Applicant supports this argument by stating that Yamamoto’s extension portions 356 (which may correspond to the claimed “second common-electrode wirings”) are not disposed between the plurality of individual electrode 33 (which may correspond to the claimed “individual-electrode wirings”).  Examiner respectfully disagrees.
	Yamamoto describes in paragraph 74 that the individual electrodes 33 are formed by the portions 331, 333, 334, 335, and 336, whereas paragraph 75 describes that the common electrodes 35 are formed by the portions 351, 353, 354, 355, 356, and 357.  In light of this understanding, then, Figure 2 depicts that various portions of the common electrodes 35 are disposed between the plurality of individual electrodes 33.  In fact, each of portions 351, 353, 354, 355, 356, and 357 are disposed between the individual electrodes 33.
	Examiner would like to point out that Applicant’s annotated depiction of Yamamoto’s Figure 2 (found on page 11 of the most recent remarks) does not accurately reflect Yamamoto’s invention, in that the “alleged individual electrode wirings” also points to one of the oblique portions that is part of the common electrode 35.  In actuality, the oblique portions 335 of the individual electrodes 33 sandwich the oblique portions 335 of the common electrode 35 (See Fig. 2 of Yamamoto).
	Applicant also argues that Yamamoto “fails to disclose or suggest that each of the plurality of second common-electrode wirings is disposed between the plurality of individual-electrode wirings” because “the leftmost extension portion 356 is shown to be directly connected to the individual electrode 33.”  Examiner respectfully disagrees.  There is no indication that any of the extension portions 356, much less the left-most extension portion 356 shown in Figure 2, is connected to an individual electrode.  Rather, paragraph 75 and Figure 2 shows that each extension portion 356 is connected to oblique portion 355 of a common electrode 35.
	In light of the above, Examiner has found no reason to withdrawal the previously applied rejection(s) based on (at least in part) Yamamoto.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 18:
	This claim has been amended to specify that the electronic device comprises each of: a first common electrode wiring, two rows of third common-electrode wirings, and a common power-supply wiring.
	In correlating the claimed subject matter with Applicant’s disclosure, it seems that the claimed “two rows of third common-electrode wirings” are meant to correspond to the disclosed first common-electrode wirings 111 and that the “common power-supply wiring” is meant to correspond to the disclosed common power-supply wiring 115.  Figure 6 is the only disclosed embodiment with such “rows” of common electrode wirings.  However, if such a correlation is accurate, Applicant has failed to disclose the claimed invention, at least because there is no disclosure that combines the two rows of third common-electrode wirings with the claimed “first common-electrode wiring, at least a part of the first common electrode wiring being covered with the switching element; [and] a plurality of second common-electrode wirings branched from the part of the first common-electrode wiring covered with the switching element.”
	Should Applicant feel that Examiner has erred in his interpretation of the claimed subject matter, please indicate specific recitations from within the originally filed documents for the claimed subject matter with the next response.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2012/0127254 A1) in view of Matsusaki et al. (US 2013/0307916 A1).
Regarding claim 16:
	Yamamoto discloses an electronic device comprising:
	a switching element (drive IC 7);
	a first common-electrode wiring (base portion 357), at least a part of the first common-electrode wiring being covered with the switching element (paragraph 82 & Figs. 2, 5);
	a plurality of second common-electrode wirings (extension portions 356) branched from the part of the first common-electrode wiring covered with the switching element (Fig. 2);
	a plurality of individual power-output terminals (bonding portions 336) arranged in a row in the switching element (paragraph 74 & Figs. 1-2);
	a plurality of individual-electrode wirings (individual electrodes 33) arranged in a row (paragraph 74 & Figs. 1-2), the plurality of individual-electrode wirings being connected to the plurality of individual power-output terminals, respectively (paragraph 74 & Fig. 2),
		wherein each of the plurality of second common-electrode wirings is disposed between the plurality of individual-electrode wirings (Fig. 2);
	a plurality of drive elements (heat generating portions 41) connected to the plurality of individual-electrode wirings, respectively (Fig. 2);
	wherein the switching element has a rectangular shape (Fig. 1).
Yamamoto does not expressly disclose the particular configuration of power-input terminals and common-power supply wiring.
	However, Matsusaki et al. disclose an electronic device a plurality power-input terminals (connection terminals 11a to power wiring 23aE, 23aM) are disposed along one of longer sides of a switching element having a rectangular shape (paragraphs 35-38 & Figs. 2, 5),
	wherein a common power-supply wiring (one of power wiring 23aE, 23aM) covering a part of an area outside the switching element (Figs. 2, 5) and being connected to the plurality of power-input terminals (paragraphs 35-38 & Figs. 2, 5); and
	wherein a plurality of control-signal input terminals (signal wiring 23E, 23bM) disposed at both ends of the one of the longer sides of the switching element (Figs. 2, 5).
	Matsusaki et al. teach that such a configuration enables each of power and control signals to be transmitted from a FPC to, and through, the switching element (paragraphs 35-44).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize the power-input and control signal terminal configuration taught by Matusaki et al. into Yamamoto’s electronic device, so as to enable the transmission of such desired signals to, and through, the switching element.
Regarding claim 17:
	Yamamoto’s modified device comprises all the limitations of claim 16, and Matusaki et al. also disclose that the common power-supply wiring supplies power to a plurality of drive elements via the switching element and a plurality of individual-electrode wirings (to individual electrode wirings 19: paragraphs 33, 35-39).
Regarding claim 20:
	Yamamoto’s modified device comprises all the limitations of claim 16, and Yamamoto et al. also disclose that a power-supply wiring supplies power to the plurality of drive elements via the switching element and the plurality of individual-electrode wirings (such a power supply wiring is inherent to paragraph 83).
	Therefore, in Yamamoto’s modified device, the common power-supply wiring naturally supplies such power.

Allowable Subject Matter
Claims 1-15 are allowed.
	Please see the Office Action dated 5/31/2022 concerning reasons for allowance of these claims.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 appears to contains allowable subject matter because the prior art of record does not disclose or make obvious an electronic device comprising a configuration in which “the first common-electrode wiring is disposed between the power-input terminal of the switching element and the plurality of individual power-output terminals.”  It is this limitation, in combination with other features and limitations of claim 19, that indicates allowable subject matter over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853